DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species 3, figures 4A-4C, claims 16-29, in the email replied on 4/15/22 with traverse is acknowledged.  
The traversal is made on the grounds that:
In the REMARKS:
Page 2, Applicant argued that:
“This restriction requirement is improper for the following reasons: 
First, the restriction requirement lists Figures (as Species) and not different groups of claims as required by the Rules. 
Second, the restriction requirement lists Figure 1A as Species 1 and Figure 1B as Species 2. However, Figures 1A and 1B show the same embodiment of the switching device in two different views. 
Third, the restriction requirement does not identify the special technical features that define a contribution over the prior art because the restriction requirement does not identify or cite any prior art.
Fourth, since the restriction requirement does not identify the special technical features it also cannot explain why each group lacks unity with each other group based on the unique special technical feature in each group.

Those arguments are not found to be persuasive, because the drawings and claimed limitations are substantially different. Different inventive limitations require different searches at different areas (different classes and subclasses...etc...).  More importantly, the examiner's examination time is very limited.  
The structures of Species 1-3, figures 1-4C are different.  
Species 1, as shown in Figure 1A, shows the switching device with the structures of elements 5 and the head of the element 7 are different than Figure 1B.  furthermore, Figure 1B has new element 15.
	Species 2, as shown in figures 1B and 2, show different structures from Species 1, Figure 1A as stated above.
	Species 3, as shown in figures 4A-4C: Figure 4A is too dark; it does not clearly show the elements.  However, it shows the structures of the spring 10 are different from Figures 1A and 1B.
	The structures of species 1-3 are different, which required more searches.  In addition, these species are not obvious variants of each other, based on the current record.
Therefore, based on the above, there will be a serious burden by the examiner to search all the different inventions described above. Multiple searched strategies as well as multiple classes and subclasses need to be searched. 
For efficiency reasons, this restriction is proper.  As a result, this restriction is made FINAL.  
Drawings
The drawings are objected to because All drawings must be in black and white.  Shaded areas are not acceptable.  Currently, Figures 1 and 4A are the photograph drawings, that has a shaded area, which are not acceptable.  
The new drawings 1 and 4A are required. Applicant should provide the new drawings 1 and 4A, which clearly show the elements and the structures of all the elements.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore:
Claim 18, the phrase “switching device comprising the first spring region is configured to be blocked during a changeover from the intermediate state to the second switching state”,  
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16, 17, 19-28 are rejected under 35 U.S.C. 103 as being unpatentable over Yano et al. (US 2013/0214883) in view of (DE 202018101604).
	Regarding claim 16, Yano discloses contact switching device comprising:
at least one stationary contact (33a); and a movable contact (48a) movable from a first switching state to a second switching state by a magnetic armature (38), 
wherein the magnetic armature (38) has a spring (39, 47) configured to reset the movable contact from the second switching state to the first switching state.
Yano does not disclose the spring has a first spring region with a first spring constant and a second spring region with a second spring constant which is greater than the first spring constant.  
DE 202018101604 discloses a key module for a key on a keyboard comprising the spring (160) has a first spring region (361) with a first spring constant and a second spring region (364) with a second spring constant which is greater than the first spring constant.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the first and second spring region as taught by DE 604 with Yano’s device for the purpose of returning to the rest position or starting position after pressing.
Regarding claims 17, 19, 20 and 21:
Although DE 604  does not explicitly disclose the first spring region (361) is configured to be or only compressed when a changeover is made from the first switching state to an intermediate state.  It is inherent that when the spring is compressed, the first switching state will changeover to the intermediate state or from an intermediate state to the second switching state.  
Regarding claim 22, DE 604 discloses:
the first spring region (361) and the second spring region (364) have windings of different degrees of closeness.  
Regarding claim 23, DE 604 discloses:
the first spring region (362) and the second spring region (364) have different numbers of windings.  
Regarding claim 24, DE 604 discloses:
the first spring region (362) and the second spring region (364) have different spring travels.  
Regarding claim 25, Yano and DE 604 do not disclose the spring has at least one third spring region with a third spring constant which is greater than the second spring constant.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the third spring constant which is greater than the second spring constant for the purpose of suitability of the intended use, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  Furthermore, these are duplicate parts for multiple effects and this generally does not provide patentable weight to the claimed invention. See St. Regis Paper Co. v Bemis Co. 193 USPQ 8 (7th Cir. 1977). 
Regarding claim 26, Yano discloses:
the magnetic armature (38) has a shaft (45) and the shaft (45) projects through the spring (39, 47).  
Claims 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over 
Yano et al. (US 2013/0214883) and (DE 604) in view of Bogner (US 4,755,781).
Regarding claim 27, Yano discloses:
the shaft (45) projects through an opening in a yoke (37), which is part of a magnetic circuit, and 
However, Yano and DE604 do not disclose the liner composed of a plastic is arranged in the opening of the yoke (1) for guiding the shaft.  
Bogner discloses an electrical switch comprising the liner (28) composed of a plastic is arranged in the opening of the yoke (1) for guiding the shaft (24).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the liner as taught by Bogner with Yano’s device for the purpose of having better performance.
Regarding claim 28, Bogner discloses:
the liner (28) forms a stop for the spring (27).  
Claims 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Yano et al. (US 2013/0214883) and (DE 202018101604) in view of Young Myoung Yeon (CN 102543582).
	Regarding claim 29, Yano discloses: 
the contacts (33a, 48a) are arranged in the switching chamber (see the drawing below).  
However, Yano and DE 604 do not disclose the contacts are arranged in a switching chamber configured to contain a gas which contains H2.   
Young discloses a contact switching device comprising the switching chamber (400) configured to contain a gas which contains H2.   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the H2 as taught by Young with Yano’s device for the purpose of generating electricity, or power and heat.

[AltContent: textbox (Switching chamber)][AltContent: arrow]
    PNG
    media_image1.png
    331
    480
    media_image1.png
    Greyscale

Regarding claim 30:
Although Young does not explicitly disclose the gas has an H2 content of at least 50%, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the gas has an H2 content of at least 50%, for the purpose of saving cost.
Allowable Subject Matter
Claim 18 would be allowable if rewritten to overcome the objection(s), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not teach or suggest the switching device comprising the first spring region is configured to be blocked during a changeover from the intermediate state to the second switching state.  
Conclusion
Any inquiry concerning this communication should be directed to Lisa Homza whose telephone number is (571) 272-3592. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 			
/Lisa Nhung Homza/
Patent Examiner - Art Unit 2837
May 12, 2022

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837